Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7 - 11, filed 4/22/2022, with respect to all pending claims have been fully considered and are persuasive.  The Terminal Disclaimer to overcome the Double Patenting rejection of 12/22/2021 has been approved.  The rejection of 12/22/2021 has been withdrawn. 

Allowable Subject Matter
Claims 23 – 24, 26 – 30 and 32 – 43 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 23, the best prior art found to record are Hach (U.S. No. 3,849,002) and Leighton et al. (U.S. No. 4,740,709) which teach the claimed invention however fail to disclose the limitations of “a first transducer arranged to transmit ultrasonic signals having a frequency fo through the fluid in the turbidity measurement section so as to provide a first ultrasonic wave between the first and second section ends…”, “a control circuit connected to the first transducer, the second transducer, and the receiver transducer, the control circuit being arranged to operate the first transducer and the second transducer, demodulate signals received from the receiver transducer such that the receiver transducer exhibits a residual oscillation at a frequency fs, and to generate a signal indicative of the turbidity of the fluid in response to signals received from the receiver transducer based, at least in part, on the frequency fs, and a flow rate of the fluid” in combination with all the remaining limitations as required by the independent claim 23. 
Regarding Claim 42, the best prior art found to record are Hach (U.S. No. 3,849,002) and Leighton et al. (U.S. No. 4,740,709) which teach the claimed invention however fail to disclose the limitations of “transmitting ultrasonic signals having a frequency fo from a first transducer to generate an ultrasound wave between a first section end and a second section end”, “demodulating signals received from the receiver transducer with the frequency fo such that the receiver transducer exhibits a residual oscillation at a frequency fs, and generating a signal indicative of the turbidity of the fluid in response to signals received from the receiver transducer based, at least in part, on the frequency fs, and a flow rate of the fluid” in combination with all the remaining limitations as required by the independent claim 42.  
Hence the prior art of records fail to teach the invention as set forth in claims 23, 24, 26 – 30, 32 - 43 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 04/22/2022 pp. 8 – 11 and 11/17/2021 pp. 6 - 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861